Crew III, J.
Appeal from an order of the Supreme Court (Malone, Jr., J.), entered June 25, 1999 in Albany County, which, inter alia, granted plaintiff’s motion for summary judgment.
Of the various arguments raised by defendants Allen Kligerman and Kenneth Kligerman (hereinafter collectively referred to as defendants) on appeal, only their challenge to the amount of the counsel fees awarded by Supreme Court warrants any discussion. Defendants, as so limited by their brief, contend that the fees awarded were excessive, citing billing entries that purportedly include costs associated with plaintiff’s claims against defendants FMJ Computer Services, Inc. and Francis J. Rovito. Although plaintiff’s counsel averred that he reviewed the entries submitted to Supreme Court and deleted any charge that was not directly attributable to plaintiffs claims against defendants, we are of the view that defendants have raised a question of fact as to the reasonableness of the fees awarded. Accordingly, this matter is remitted to Supreme Court for the *544limited purpose of conducting a hearing as to the reasonableness of the counsel fees sought by plaintiff.
Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is withheld, and matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision.